PER CURIAM
*822Mark and Linda Weaver ("the Weavers") appeal from the grant of summary judgment in favor of Camdyn Properties, LLC, d/b/a Keller Williams West for Negligence (Count III) and Civil Conspiracy (Count IV) on the Weavers' petition for breach of a statutory duty of real estate licensee, acting as a buyer's agent, to disclose "adverse material facts" regarding a buyer's ability to perform under the terms of a real estate contract. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the Judgment pursuant to Rule 84.16(b).